Citation Nr: 1046104	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of the appellant as the 
surviving spouse of the Veteran for the purpose of receiving 
Department of Veterans Affairs (VA) benefits.

2.  Entitlement to recognition of the appellant as the surviving 
spouse of the Veteran for the purpose of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to July 
1972.  The Veteran died in July 2003.  The appellant is seeking 
recognition as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied recognition of the appellant as the 
surviving spouse of the Veteran for the purpose of receiving VA 
benefits.  The Board previously denied the appellant's 
contentions in an October 2004 decision that recognized another 
claimant, "R.R.," as the Veteran's surviving spouse and denied 
such recognition to the appellant.  

The appellant testified at a Board hearing at the RO in May 2010 
before the undersigned Acting Veterans Law Judge in St. 
Petersburg, Florida.  A copy of the transcript of that hearing 
has been associated with the record on appeal.    

The Board notes that any person who knowingly makes or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the laws 
administered by VA, shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws relating 
to insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002).  
Here, the appellant submitted a document that the Board finds to 
be inauthentic.  As such, the Board is referring to the RO the 
issue of whether to initiate a forfeiture action against the 
appellant.  Should the RO find that the appellant did knowingly 
commit fraud beyond a reasonable doubt, the RO should initiate a 
forfeiture action against the appellant.


FINDINGS OF FACT

1.  An October 2004 Board decision denied recognition of the 
appellant as the surviving spouse of the Veteran for the purpose 
of receiving VA benefits; reconsideration of that decision was 
denied in December 2004.  

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim for recognition of the appellant as 
the surviving spouse of the Veteran for the purpose of receiving 
VA benefits has been received since the October 2004 Board 
decision.

3.  The Veteran and the appellant were married in July 1970 and 
divorced in March 1981.  

4.  The Veteran and R.R. were married in June 1981, divorced in 
March 1985, and remarried in August 1986; R.R. is the legal 
surviving spouse of the Veteran.  

5.  The appellant did not cohabitate with the Veteran 
continuously from the date of marriage to the date of his death 
in July 2003.

6.  The appellant has not remarried. 


CONCLUSIONS OF LAW

1.  The October 2004 Board decision denying recognition of the 
appellant as the surviving spouse of the Veteran for the purpose 
of receiving VA benefits was final when issued.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2003); 
currently, 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1105 (2010).

2.  New and material evidence has been received since the October 
2004 Board decision denying recognition of the appellant as the 
surviving spouse of the Veteran for the purpose of receiving VA 
to reopen the claim.  38 U.S.C.A. §§ 1101, 1112, 5103, 5108 (West 
2002); 38 C.F.R. §§ 3.1, 3.50 (2010).

3.  The criteria for the recognition of the appellant as the 
Veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 103, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.55, 
3.159, 3.206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326 (2010); see also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II). 
 
In this case, a letter dated in May 2006 was sent by VA to the 
appellant in accordance with the duty to notify provisions of 
VCAA.  It noted the requirements for new and material evidence, 
including the reason the appellant was previously denied.  It is 
clear from the record that the appellant and her representative 
are fully aware of the evidence necessary to establish 
entitlement to the benefit sought.  They were likewise, given 
ample time to submit any such evidence.  Therefore, under the 
specific facts of this case, the Board finds that the appellant 
was properly notified.  Likewise, all relevant and available 
records have been obtained as to satisfy the duty to assist.  

Reopening Entitlement to Recognition as Veteran's Spouse

The Veteran's claim to reopen involves an underlying claim for 
recognition as the Veteran's spouse for the purpose of receiving 
VA benefits.  Under VA regulations, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out openly 
to the public to be the spouse of such other person.  38 C.F.R. 
§ 3.50.  Marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

A review of the record shows that a claim for recognition as the 
Veteran's spouse for the purpose of receiving VA benefits was 
originally denied in April 2004 because evidence showed that the 
appellant and the Veteran were divorced in March 1981 and that 
the Veteran subsequently married R.R.  The appellant was informed 
of the decision and filed a timely notice of disagreement.  In 
May 2004, the RO issued a statement of the case and the appellant 
submitted a substantive appeal.  

The Board denied the appellant's claim in October 2004 based on 
the fact that the Veteran and the appellant were divorced in 
March 1981, the Veteran married R.R. in June 1981, and the 
appellant and the Veteran never reentered any type of marital 
relationship following their divorce.  The appellant requested 
reconsideration and was denied in December 2004.  As the 
appellant did not appeal the October 2004 Board decision, that 
decision was final when issued.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2003); currently, 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2010).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The appealed submitted multiple requests to reopen the claim.  
The RO denied the claim in November 2007.  The appellant 
submitted a timely notice of disagreement and the RO issued a 
Statement of the Case (SOC) and a de novo readjudication in June 
2008.  At that time, the RO reopened the claim based upon receipt 
of new and material evidence, but denied the claim on the merits.  
The present appeal ensued.  

The Board is not bound by the RO's implicit determination to 
reopen the appellant's claim for recognition as the Veteran's 
spouse.  Regardless of the RO's determination as to whether new 
and material evidence was received to reopen the claim, the Board 
must nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the October 2004 Board decision, denying the appellant's 
claim, the appellant has submitted numerous lay statements and 
additional copies of the divorce decrees and marriage 
certificates.  The appellant also submitted what she purports is 
a November 2006 court document entitled "Order Granted Motion."  
In this document it states that the appellant's pro se motion to 
set aside her divorce decree and void the subsequent marriage had 
been granted.  This document was not previously submitted to 
agency decision makers.  Additionally, when considered with 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim, namely, that the Veteran and 
the appellant were not legally divorced and the Veteran's 
subsequent marriage to R.R. is invalidated.  The purported 
November 2006 court document is not cumulative or redundant of 
the evidence of record at the time of the October 2004 Board 
decision, as the appellant had not previously attempted to void 
the divorce decree and subsequent marriage.  Additionally, 
assuming for the purposes of reopening the claim only that the 
document is credible, the document constitute some evidence that 
raises a reasonable possibility of substantiating the claim, as 
it appears to be some evidence that the appellant's motion to set 
aside the appellant's divorce from the Veteran had been granted 
by a court, and, thus, suggests that the Veteran's subsequent 
marriage to R.R. may have been void.  

Although the Board notes significant inconsistencies within the 
document, the credibility of the newly submitted evidence is 
presumed for the purpose of determining whether new and material 
evidence has been received.  Justus v. Principi, 3 Vet. App. 510 
(1992).  As the Board must consider this document credible for 
the limited purpose of reopening the claim, the Board finds that 
new and material evidence has been received.  The Board will then 
address the issue on the merits. 

Entitlement to Recognition as Veteran's Spouse

The appellant contends that she is the surviving spouse of the 
Veteran for the purpose of VA benefits.  She claims that she 
remained married to the Veteran until the time of his death, 
although they did not live together due to health reasons and the 
Veteran's employment out of state.  She has submitted statements 
from friends and family supporting her contention that she and 
the Veteran remained husband and wife until his death.  She also 
asserts that the Veteran's subsequent marriage was not legal, 
arguing that the Veteran's marriage to R.R. took place while he 
was still legally married to her.  

Again, under VA regulations, "surviving spouse" means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) Who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and      (2) Except as provided 
in 38 C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out openly 
to the public to be the spouse of such other person.  38 C.F.R. 
§ 3.50.  Marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

The Veteran and the appellant were married in July 1970.  The 
record contains a certified copy of a divorce decree showing that 
the appellant and the Veteran divorced in March 1981.  The decree 
of dissolution of marriage is signed by a judge and was received 
and filed by the clerk of court.  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put at issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  Where the issue is whether 
the veteran is single or married (dissolution of a subsisting 
marriage), there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce.  Where the issue is the validity of marriage to a 
veteran following a divorce, the matter of recognition of the 
divorce by VA (including any question of bona fide domicile) will 
be determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.206.  

The Board notes that the appellant has put the validity of the 
divorce at issue.  She admits however that from the date of 
divorce until the Veteran's death she never shared a bona fide 
domicile with the Veteran.  He lived in Kentucky and she lived in 
Florida.  As such, the appellant does not meet the requirements 
set forth in 38 C.F.R. § 3.206 which require that she have lived 
continuously with the Veteran from the date of marriage until the 
date of the Veteran's death.

She additionally asserts that she never received notice of the 
Veteran's petition for divorce.  However, the record contains a 
copy of the appellant's signature on the receipt of a certified 
mailing sent to her in 1981, which she claims to have received 
but never opened.  The evidence fails to show that the service 
upon the appellant was not completed in accordance with the laws 
of the jurisdiction in which the court sat.  As noted in the 
September 2007 finding by the VA Office of Regional Counsel, 
"One need not have opened the mail to have 'received' it under 
the law."

Finally, in November 2006 the appellant pro se petitioned the 
court to set aside the 1981 decree of dissolution of marriage and 
void the Veteran's subsequent marriage to R.R.  The appellant 
submitted a copy of the court order, which was entitled "Order 
Granted Motion."  In the document, the court found that the 
action was more than twenty years old and therefore the time 
limit for modifying any Order had expired.  The next line however 
notes that the respondent's pro se motion is granted.  The RO 
rightfully noted several significant discrepancies in the 
document, including the unusual use of the word granted instead 
of granting in the title, the mismatched typeface of the word 
"granted" in both the title and the order, the inconsistency 
between the substance of the body of text and the final order, as 
well as the missing punctuation at the end of the order.   Due to 
these irregularities, the Office of Regional Counsel contacted 
the Clerk of the McCracken Circuit Court in Paducah, Kentucky, 
and learned that the Court's Order entered on November 9, 2006, 
was actually captioned "Order Denying Motion."  As such, the 
Board finds that the divorce decree has been held as valid by 
laws of the jurisdiction the divorce was granted.  A Circuit 
Court Judge has clearly held that the divorce decree may not be 
set aside.  Additionally, the Board finds that the appellant's 
submission entitled "Order Granted Motion" is not an authentic 
court document.  As it is not authentic, and so has no tendency 
to show that the appellant's and the Veteran's divorce was set 
aside , it is of no probative value in determining the Veteran's 
legal spouse at the date of his death.

Even with a valid divorce decree, the appellant continues to 
assert that the she and the Veteran continued to hold themselves 
out as husband and wife until the time of his death.  Where an 
attempted marriage of a claimant to the veteran was invalid by 
reason of a legal impediment, the marriage will nevertheless be 
deemed valid if:   (a) The marriage occurred 1 year or more 
before the veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to them 
before such marriage (see 38 C.F.R. § 3.54(d)), and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or her 
death as outlined in § 3.53, and (d) no claim has been filed by a 
legal surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.  

The Board finds that all of the requirements are not met in this 
instance.  The appellant did not cohabitate with the Veteran 
continuously from the date of marriage to the date of his death.  
Rather, the Veteran lived in Kentucky and the appellant lived in 
Florida.  Also, the Veteran's legal surviving spouse, R.R., has 
filed a claim for and is currently in receipt of dependency and 
indemnity compensation.  The second marriage to R.R. occurred in 
June 1981, after the appellant's divorce, making R.R. the legal 
surviving spouse.  

Although the appellant asserts that she and the Veteran held 
themselves out to be husband and wife, the legal divorce decree, 
the remarriage to another woman, and the physical separation 
between the Veteran and the appellant are strong evidence that 
the Veteran did not hold himself out to be married to the 
appellant.  As such, the Board finds that a preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board is bound by the law and regulations in effect.  In the 
absence of authorizing statutory or regulatory authority, the 
Board may not award payment of benefits.  See Zimick v. West, 11 
Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
Federal Treasury "must be authorized by a statute")).  In other 
words, unless a claimant meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and the 
benefit cannot be awarded, regardless of the circumstances.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been received, recognition of 
the appellant as the surviving spouse of the Veteran for the 
purpose of receiving VA benefits is reopened.

Recognition of the appellant as the surviving spouse of the 
Veteran for the purpose of receiving VA benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


